     Zachary M. Best, SBN 166035
 1   MOORE LAW FIRM, P.C.
     332 North Second Street
 2   San Jose, California 95112
     Telephone: (408) 298-2000
 3   Facsimile: (408) 298-6046
     Email: service@moorelawfirm.com
 4
     Attorneys for Plaintiff,
 5   Jose Trujillo
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   JOSE ACOSTA,                                    )   No. 1:18-cv-00459-AWI-SKO
                                                     )
11                                                   )
                    Plaintiff,                           STIPULATION GRANTING PLAINTIFF
                                                     )
12                                                   )   LEAVE TO FILE FIRST AMENDED
            vs.                                      )   COMPLAINT; ORDER
13                                                   )
     ARMANDO SANCHEZ, et al.,                        )
14                                                   )
                                                     )   (Doc. 24)
15                  Defendants.                      )
                                                     )
16                                                   )
17          IT IS HEREBY STIPULATED by and between Plaintiff, Jose Acosta (“Plaintiff”), and
18   Defendants, Armando Sanchez dba Economy Mufflers; Gary Agazarian, Trustee under the Gary
19   Agazarian and Susan Agazarian Revocable Living Trust Agreement dated September 1, 1999;
20   and Susan Agazarian, Trustee under the Gary Agazarian and Susan Agazarian Revocable Living
21   Trust Agreement dated September 1, 1999 (collectively “Defendants,” and together with
22   Plaintiff, the “Parties”), the parties hereto, through their respective attorneys of record, that
23   Plaintiff may file a First Amended Complaint, a copy of which is attached hereto as Exhibit “A.”
24   This amendment will not modify any date or deadline fixed by the Court’s Scheduling Order
25   dated April 20, 2019 (ECF Doc. 23) pursuant to Fed. R. Civ. P. 16(b)(4), and is not prejudicial
26   to Defendants, the product of undue delay, proposed in bad faith, or futile.
27          IT IS FURTHER STIPULATED that Plaintiff will file his First Amended Complaint
28   within five (5) calendar days of the Court’s Order permitting such filing, and that Defendants’




                                                   Page 1
 1   response thereto shall be filed within fourteen (14) days after the First Amended Complaint is
 2   filed.
 3            IT IS SO STIPULATED.
 4   Dated: May 8, 2019                            MOORE LAW FIRM, P.C.
 5
                                                   /s/ Zachary M. Best
 6
                                                   Zachary M. Best
 7                                                 Attorney for Plaintiff,
                                                   Jose Acosta
 8
 9
     Dated: May 8, 2019                          /s/ Bruce A. Neilson
10                                         Gary R. Basham
                                                 Bruce A. Neilson
11                                               Attorney for Defendants,
12                                               Armando Sanchez dba Economy Mufflers; Gary
                                                 Agazarian, Trustee under the Gary Agazarian and
13                                               Susan Agazarian Revocable Living Trust
                                                 Agreement dated September 1, 1999; and Susan
14                                               Agazarian, Trustee under the Gary Agazarian and
15                                               Susan Agazarian Revocable Living Trust
                                                 Agreement dated September 1, 1999
16
17
18                                                ORDER

19
              Pursuant to the parties’ above stipulation (Doc. 24), IT IS HEREBY ORDERED that
20
     Plaintiff shall file his First Amended Complaint, a copy of which was attached to the
21
     stipulation (Doc. 24, Ex. A), within five (5) calendar days of the date this Order is filed.
22
              IT IS FURTHER ORDERED that Defendants’ response thereto shall be filed within
23
     fourteen (14) days after the First Amended Complaint is filed.
24
25
     IT IS SO ORDERED.
26
27   Dated:     May 9, 2019                                        /s/   Sheila K. Oberto           .
                                                         UNITED STATES MAGISTRATE JUDGE
28




                                                    Page 2
